Citation Nr: 1216139	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to the bilateral foot disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to the bilateral foot disability.

5.  Entitlement to service connection for a back disability, to include as secondary to the bilateral foot disability.

6.  Entitlement to service connection for a neck disability, to include as secondary to the bilateral foot disability.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.  He also had subsequent service, reportedly from October 1962 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in September 2011.  A transcript of the hearing has been associated with the record.

The Board observes that during the course of the September 2011 hearing, the Veteran clarified that the issues characterized as service connection for right and left leg disabilities referred to his knees.  The Board has accordingly recharacterized the issues as stated above.

The issues of entitlement to service connection for a bilateral foot disability, left and right knee disabilities, a back disability, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for dislocated left knee was denied by the RO in April 1995; the Veteran did not appeal.  

2.  The evidence received since the April 1995 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left knee disability.

CONCLUSIONS OF LAW

1.  The April 1995 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disability; as such, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the RO denied service connection for dislocated left knee in April 1995.  The RO determined that the condition pre-existed service and was not aggravated beyond normal progression by service.

Since the April 1995  rating decision, the Veteran has testified that he injured his left knee in service and that it continued to bother him during service and in the years following service.  His testimony indicates that the left knee disability worsened during service and suggests that it was aggravated during service.  As such, the Board finds that the defect existing at the time of the April 1995 rating decision is cured, and the claim maybe reopened.

The reopened claim will be address in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a left knee disability is granted.


REMAND

As an initial matter, the Board observes that the U.S. Court for Veterans Claims (Court) has held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, with respect to the Veteran's claim of entitlement to service connection for a bilateral foot disability, the record reflects that on induction examination in February 1958, the Veteran denied foot trouble; however, the examiner noted very marked pes planus.  A provider noted in May 1958 that the Veteran had flat feet.  An orthopedic consultation was provided for arch supports.  Subsequently, the Veteran reported that his foot pain persisted.  In April 1959, marked pes planus was noted and the Veteran was sent to the orthopedic clinic for evaluation.  Foot strain was assessed in May 1959.  On separation examination in November 1959 second degree pes planus was noted.  The Veteran endorsed foot trouble.  On enlistment examination in October 1961, the Veteran endorsed foot trouble.  On orthopedic consultation, pronated flat feet were noted.  The impression was moderate pes planus.  The provider concluded that the Veteran should have a permanent profile and that he was unfit for running or squat jumps.  On examination for release from active duty in June 1962 the Veteran endorsed foot problems.  In this case, the Board finds that the standards set forth in McLendon and Duenas have been satisfied:  There is evidence of current foot problems and evidence suggesting worsening in service, but insufficient competent medical evidence to allow for a decision.  As such, an examination is warranted.

Regarding his claimed knee disabilities, the Veteran reported in May 1958 that his knee slipped out of place.  He denied swelling.  On enlistment examination in October 1961, the Veteran endorsed trick or locked knee.  He specified that he had leg cramps associated with knee trouble.  On orthopedic consultation in October 1961, the Veteran reported a dislocating patella for the previous five years.  He endorsed considerable swelling after dislocation.  The provider noted that the Veteran's left patella did dislocate very easily.  X-ray was within normal limits.  He concluded that the Veteran should have a permanent profile and that he was unfit for running or squat jumps.  In November 1961 the Veteran was seen with complaints of his knee being out of joint; it was set and he was provided an Ace bandage.  On orthopedic consultation in November 1961, there was some give to the medial collateral ligaments bilaterally.  A physical therapy consultation was provided.  In December 1961 the Veteran was provided with a permanent profile to exclude him from physical training.  On examination for release from active duty in June 1962 the Veteran endorsed trick knee.  The examiner noted that the Veteran was profiled during service.  At his recent hearing, the Veteran testified that he worked as a mechanic in service and that he stood for long periods on a concrete floor.  He suggested that his work caused various joint problems.  He also testified that he had experienced knee problems since service and suggested that his knee complaints were secondary to his bilateral foot disability.  In light of evidence of knee symptoms in service and the Veteran's competent testimony that such symptoms persisted following service, the Board concludes that an examination is necessary in order to decide these claims.

Finally, with regard to the claims of entitlement to service connection for neck and back disabilities, the Veteran testified in September 2011 that he fell and injured his neck during service.  He also argued that these claimed disabilities are related to his bilateral foot disability.  With respect to the Veteran's claim of in-service injury, the Board observes that there is no reference to such injury in the service treatment records.  However, the Board also observes that lay evidence is competent to establish observable symptomatology such as neck and back pain.  In consideration of the Veteran's testimony and evidence showing current neck and back disability, the Board concludes that an examination is also warranted in order to decide these claims.  

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed foot, knee, back, and neck disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  

Feet
Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of the feet.  With respect to the claimed bilateral foot disability, the examiner should specifically state whether any such disability clearly and unmistakably preexisted service. 

With respect to any foot disability that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether such preexisting disability underwent a chronic and permanent increase in severity during service that would be beyond the normal progression of the disability.  

If the opinion is that the preexisting foot disability did not undergo such an increase, the examiner should state whether is it clear and unmistakable that it did not.

If the examiner concludes that the claimed foot disability did not preexist service, he should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease, injury, or incident of service.

Left Knee
Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of the left knee.  With respect to the claimed left knee disability, the examiner should specifically state whether any such disability clearly and unmistakably preexisted service. 

With respect to any left knee disability that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether such preexisting disability underwent a chronic and permanent increase in severity during service that would be beyond the normal progression of the disability.  

If the opinion is that the preexisting left knee disability did not undergo such an increase, the examiner should state whether is it clear and unmistakable that it did not.

If the examiner concludes that the claimed left knee disability did not clearly and unmistakably preexist service, he should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease, injury, or incident of service.

Right Knee, Back, and Neck
Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of the knees, back, and neck.  With respect to any currently present disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease, injury, or incident of service, or to the Veteran's bilateral foot disability.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


